Exhibit 10.4
NEENAH FOUNDRY COMPANY AMENDED AND RESTATED
2003 SEVERANCE AND CHANGE OF CONTROL PLAN
1. Purpose.
     This plan shall be known as the Neenah Foundry Company Amended and Restated
2003 Severance and Change of Control Plan (the “Plan”). The purpose of the Plan
shall be to set forth payments and other benefits, if any, to which an executive
of Neenah Foundry Company (the “Company”) or any of its Subsidiaries will be
entitled upon termination of such person’s employment. This Plan document
supersedes, in all respects, the prior version of the Plan, (as previously
amended) as of the Effective Date.
2. Definitions. For purposes of this Plan, except when the context clearly
indicates otherwise, the following terms shall have the meanings set forth
below.
     “Affiliate” means, in respect of any Person, any other Person who,
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person. For purposes of this
definition, “control” (including the terms “controlled by” and “under common
control with”) when used in respect of any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract, or otherwise.
     “Base Salary” means, with respect to any Plan Participant, “Base Salary” as
defined in such Plan Participant’s Employment Agreement.
     “Board of Directors” and “Board” mean the board of directors of the
Company.
     “Cause” means, with respect to a Plan Participant, the occurrence of one or
more of the following events: (i) such Plan Participant’s willful and material
breach of, or gross negligence or malfeasance in the performance of, the Plan
Participant’s duties under such Plan Participant’s Employment Agreement;
(ii) any material insubordination by the Plan Participant with respect to
carrying out the reasonable instructions of the Board; (iii) the conviction for,
or the entering of a guilty plea or plea of nolo contendere with respect to, a
felony, the equivalent thereof or other crime with respect to which imprisonment
of more than one year is a possible punishment or that is expected to result in
Significant Injury; (iv) a Plan Participant’s breach of a fiduciary obligation
to the Company Group or breach of any confidentiality or non-competition
obligation set forth herein; (v) any act of moral turpitude or willful
misconduct by the Plan Participant that (1) is intended to result in personal
enrichment of the Plan Participant or any related person at the expense of the
Company Group or (2) is reasonably expected to result in Significant Injury;
provided, however, that the Plan Participant shall have 21 days (or such longer
period as is reasonable under the circumstances) after written notice by the
Company of any such event constituting “Cause” hereunder in which to cure any
failure or default under subsections (i) and (ii) that is curable.
     “Change of Control” means the consummation of any transaction or series of
related transactions, the result of which is that: (i) any Person or group
(within the meaning of Rule 13d-5 of the Exchange Act), other than Tontine
together with its Affiliates, shall own directly or

 



--------------------------------------------------------------------------------



 



indirectly, beneficially or of record, greater than 50% of the equity securities
of NEI or the Company on a fully diluted basis; (ii) substantially all of the
assets of NEI and its Subsidiaries taken as a whole are sold or NEI is merged or
recapitalized and the stockholders of NEI do not own a majority of the voting
stock of the surviving corporation, or (iii) after the first fully distributed
public offering of voting stock of any member of the Company Group (1) any
Person or group (within the meaning of Rule 13d-5 of the Exchange Act), shall
own directly or indirectly, beneficially or of record, a percentage of the
issued and outstanding voting stock of NEI or the Company on a fully diluted
basis, having ordinary voting power in excess of 35% and in excess of the
percentage then owned, directly or indirectly, beneficially and of record, on a
fully diluted basis, by Tontine together with its Affiliates, or (2) a majority
of the seats on the boards of directors of NEI or the Company (except in the
case of any vacancy for 30 days or less resulting from the death or resignation
of any director) is replaced during a twelve-month period by persons who were
neither (i) nominated by Tontine nor (ii) appointed by directors so nominated,
in each case, whether as the result of the purchase, issuance or sale of
securities of any member of the Company Group or any merger, consolidation,
liquidation, dissolution, recapitalization or similar transaction involving any
member of the Company Group. Notwithstanding the foregoing, no Change of Control
shall have occurred unless the transaction or series of transactions results in
a change in control within the meaning of Code Section 409A and the regulations
thereunder. This Change of Control definition shall be interpreted in a manner
which is consistent with Code Section 409A and the regulations thereunder.
     “Change of Control Multiple” means, with respect to any Plan Participant,
“Change of Control Multiple” as defined in such Plan Participant’s Employment
Agreement.
     “Change of Control Payment” has the meaning given to such term in Section
4(b) hereof.
     “COBRA” means Part 6 of Subtitle B of Title I of the Employee Retirement
Income Security Act of 1974, as amended and Section 4980B of the Code.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the Compensation Committee of the Board or such other
committee that consists solely of two or more individuals, each of whom is a
Non-Employee Director and an “outside director” within the meaning of Treasury
Regulation Section 1.162-27(e)(3).
     “Company” has the meaning set forth in Section 1 hereof.
     “Company Group” means NEI, the Company and their respective Subsidiaries.
     “Effective Date” means                     , 2008.
     “Employment Agreement” means the written agreement between any Plan
Participant and the Company or any of its Subsidiaries pursuant to which such
Plan Participant is entitled to the benefits under the Plan.

 



--------------------------------------------------------------------------------



 



     “Employment Period” means, with respect to a Plan Participant’s employment,
the period from the effective date of the Employment Agreement until the date
the Plan Participant is no longer employed with the Company.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excise Taxes” has the meaning given to such term in Section 4(b) hereof.
     “Good Reason” means with respect to any Plan Participant, the termination
of such Plan Participant’s employment within a year following a material
diminution in Participant’s Base Salary, a material diminution in the
Participant’s authority, duties and responsibilities or a material change in the
geographic location at which the Plan Participant must perform services and,
solely with respect to Robert E. Ostendorf, either: (i) the failure of the
Company Group to nominate Mr. Ostendorf to the Board of Directors of NEI and
each of its subsidiaries; or (ii) the Board repeatedly overrides, supersedes or
disregards reasonable decisions by Mr. Ostendorf or reasonable recommendations
made by Mr. Ostendorf to the Board such that the Board materially interfered
with Mr. Ostendorf’s ability to effectively function as President and Chief
Executive Officer. A Participant may not terminate for Good Reason unless he
provides the Company Group with notice of the condition constituting the Good
Reason within 90 days of the existence of the condition and the Company Group
fails to remedy the condition within 30 days of such notice.
     “Gross-Up Amount” has the meaning given to such term in Section 4(b)
hereof.
     “NEI” means Neenah Enterprises, Inc. a Delaware corporation (formerly known
as ACP Holding Company).
     “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.
     “Payout Period” means, with respect to any Plan Participant, “Payout
Period” as defined in such Plan Participant’s Employment Agreement.
     “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
     “Plan” has the meaning set forth in Section 1 hereof.
     “Plan Participant” means each of Robert E. Ostendorf, Jr., Gary LaChey,
Frank Headington, Timothy Koller, William Martin, Steve Shaffer, John Andrews,
Robert Gitter, Dennis O’Brien, Joseph Harvey, Ronald Schmucker, Jeffrey S.
Jenkins and any other employee of the Company Group selected by the Board or the
Committee.”
     “Severance Multiple” means, with respect to any Plan Participant,
“Severance Multiple” as defined in such Plan Participant’s Employment Agreement.

 



--------------------------------------------------------------------------------



 



     “Severance Payments” has the meaning given to such term in Section 4(a)
hereof.
     “Significant Injury” means significant economic or reputational injury or
both (such determination to be made by the Board in its reasonable judgment) to
the Company Group.
     “Subsidiary” of any Person means a corporation or other entity of which
outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentage as may be approved by the
Committee, are owned directly or indirectly by such Person.
     “Tontine” means Tontine Capital Partners, L.P., a Delaware limited
partnership.
3. Administration.
     The Plan shall be administered by the Committee; provided, that the Board
may, in its discretion, at any time and from time to time, resolve to administer
the Plan, in which case the term “Committee” shall be deemed to mean the Board
for all purposes herein. Subject to the provisions of the Plan, the Committee
shall be authorized to: (i) select persons to participate in the Plan in
addition to those entitled to participate in the Plan pursuant to Employment
Agreements entered into at or prior to the Effective Date; (ii) determine the
form, substance, terms and conditions of each additional grant made under the
Plan; (iii) certify that the conditions and restrictions applicable to any grant
have been met; (iv) modify the terms of grants made under the Plan; (v) make any
adjustments necessary or desirable in connection with grants made under the Plan
to eligible participants located outside the United States; (vi) adopt, amend,
or rescind rules and regulations for the administration of the Plan, including,
but not limited to, correcting any defect or supplying any omission, or
reconciling any inconsistency in the Plan or in any Employment Agreement, in the
manner and to the extent it shall deem necessary or advisable, including so that
the Plan and the operation of the Plan complies with the Code to the extent
applicable and other applicable law; and (vii) exercise such powers and perform
such acts as are deemed necessary or advisable to promote the best interests of
the Company with respect to the Plan; provided, that in no event shall any
amendment, modification, adjustment, correction or supplement to the Plan
pursuant to the foregoing clauses (i) through (vii) adversely affect any Plan
Participant without such Plan Participant’s consent. The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with applicable federal and state laws and rules and
regulations promulgated pursuant thereto. No member of the Committee and no
officer of the Company shall be liable for any action taken or omitted to be
taken by such member, by any other member of the Committee or by any officer of
the Company in connection with the performance of duties under the Plan, except
for such person’s own willful misconduct or as expressly provided by statute.
     The expenses of administering the Plan shall be borne by the Company.

 



--------------------------------------------------------------------------------



 



4. Severance Arrangements; Change of Control Payments.
     (a) Severance Arrangement. Except as provided in Sections 4(b), 4(c) and
4(d) below, if any Plan Participant’s employment with a member of the Company
Group is terminated by such Person other than for Cause, or if any Plan
Participant resigns from employment with such Person for Good Reason, such Plan
Participant shall receive, during the Payout Period, (x) severance payments
(“Severance Payments”) equal in the aggregate to the product of (1) the
Severance Multiple and (2) Base Salary of such Plan Participant and (y) the
health benefits, at the Company’s cost (subject to satisfying insurability
requirements), to which such Plan Participant would otherwise have been entitled
pursuant to the Employment Agreement (subject to such Plan Participant’s COBRA
election) and outplacement services, in each case, for the Payout Period.
Severance Payments shall be made bi-weekly, in accordance with normal payroll
practices for the Payout Period except that if any class of NEI common stock is
publicly tradable on an established securities market, no amounts shall be paid
pursuant to this Section 4(a) during the first 6 months following a
Participant’s termination unless the payments satisfy the requirements for
separation pay due to involuntary separation from service as provided in Treas.
Reg. 1.409A-1(b)(9)(iii). The Company’s health benefits and outplacement
services described above will be made available until the earlier of the end of
the Payout Period or the receipt of comparable benefits on re-employment.
Severance Payments shall not be reduced as a result of re-employment or
otherwise.
     (b) Termination upon Change of Control. If any Plan Participant’s
employment with a member of the Company Group is terminated by such Person other
than for Cause or if any Plan Participant resigns from employment with such
Person for Good Reason, in each case, within one year after a Change of Control,
such Plan Participant shall receive a lump sum cash payment in an amount equal
to the product of (x) the Change of Control Multiple and (y) Base Salary (the
“Change of Control Payment”). The Change of Control Payment (i) will be payable
by the Company to such Plan Participant in a lump sum within 30 days of such
Plan Participant’s termination pursuant to the preceding sentence, (ii) is not
subject to mitigation or reduction upon re-employment or otherwise and
(iii) will be increased to provide for payment of an additional amount (the
“Gross-Up Amount”) such that the net amount retained by the Plan Participant,
after payment of (1) any excise taxes due on the Change of Control Payment under
Section 4999 of the Code or any corresponding or applicable state law provision
(“Excise Taxes”) and (2) any federal, state or local income tax and any Excise
Taxes due in respect of the Gross-Up Amount, shall equal the Change of Control
Payment. Clauses (i) and (ii) of the immediately preceding sentence shall apply
to the Gross-Up Amount. Such Plan Participant shall also be entitled to the
continuation of health benefits (subject to satisfying insurability
requirements) and outplacement services during the Payout Period on the same
basis as provided pursuant to Section 4(a), subject to mitigation upon
re-employment and receipt of comparable benefits set forth in Section 4(a).
Payments made upon termination following a Change of Control are in lieu of any
severance payments described in Section 4(a) above that would otherwise be
payable following such termination. Notwithstanding the foregoing, if any class
of NEI common stock is publicly tradable on an established securities market, no
amounts shall be paid pursuant to this Section 4(b) during the first 6 months
following a Participants termination unless the payments satisfy the
requirements for separation pay due to involuntary separation from service as
provided in Treas. Reg. 1.409A-1(b)(9)(iii).

 



--------------------------------------------------------------------------------



 



     (c) Notwithstanding any other provision of Section 4 to the contrary, to
the extent that: (i) NEI common stock is publicly tradable on an established
securities market and (ii) any benefits provided pursuant to Section 4 during
the first six months after the Participant’s termination are not paid pursuant
to a qualified plan, a bona fide sick leave or vacation plan, a disability plan,
a death benefit plan or a plan providing medical expense reimbursements which
are non-taxable or a separation pay plan (within the meaning of the regulations
under Code Section 409A), the Participant shall pay the cost of such coverage
during the first six months following termination and shall be reimbursed for
the cost of such coverage six months after Participant’s termination.
Notwithstanding any other provision of this Section 4 to the contrary, including
the preceding sentence, if the provision of any medical benefits coverage
pursuant to this Section 4 would be discriminatory within the meaning of Code
Section 105(h), then, to the extent necessary to prevent such discrimination,
the Participant (or his survivors, as the case may be) shall pay the cost of
such coverage and Participant (or his survivors, as the case may be) shall not
be reimbursed by any member of the Company Group for doing so.
     (d) Notwithstanding any other provision in this Plan or in the Plan
Participant’s Employment Agreement, before the Severance Payments or Change of
Control Payment and benefits under Sections 4(a) or 4(b) of this Plan are paid
to a Plan Participant, the Plan Participant must first execute, return to the
Company in a timely manner, and not revoke, any release(s) of claims against the
Company, its Subsidiaries, shareholders, officers, directors, employees, agents,
and the Plan as may be required under such Plan Participant’s Employment
Agreement to receive payments in connection with the termination of the Plan
Participant’s employment.
5. Termination of Employment.
          A Participant shall be considered terminated for purposes of the Plan
if, based on all relevant facts and circumstances, the Company Group reasonably
anticipates that no further services will be performed after such date for any
member of the Company Group or that the level of bona fide services that the
Participant will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or independent contractor) over the immediately preceding 36 month
period. A Participant shall be considered to have terminated in connection with
a leave of absence as provided in applicable regulations issued under Code
Section 409A.
6. Amendment under the Plan.
     The terms of any outstanding award, payment, grant or incentive under the
Plan may be amended from time to time by the Committee solely to provide rights
under the Plan that are more favorable to any Plan Participant; provided, that
if such amendment adversely affects the rights of any Plan Participant, such
amendment shall be deemed to affect such Plan Participant only upon such Plan
Participant’s written consent.

 



--------------------------------------------------------------------------------



 



7. Commencement Date; Termination Date.
     The date of commencement of the Plan shall be the Effective Date.
     Each Plan Participant shall be paid the awards, payments, grants and
incentives to which such Plan Participant is entitled pursuant to the Plan as of
the Effective Date, and the Plan shall not be terminated unless and until each
Plan Participant receives such awards, payments, grants and incentives. No
termination of the Plan shall materially and adversely affect any of the rights
or obligations of any Plan Participant, without such Plan Participant’s written
consent, under any grant of any incentives theretofore granted under the Plan.
8. Severability.
     Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.
9. Governing Law.
     The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

 